John E. Jennings, Chief Judge, dissenting. On November 20, 1992, the appellant, Claudia Araneda, filed an action for divorce in Pulaski County Chancery Court alleging that her husband, Erick Araneda, had been a resident of Pulaski County for more than sixty days prior to the filing of the action. In addition to a divorce, Mrs. Araneda sought an equitable property division, alimony, and child support. On December 7, 1992, Mr. Araneda filed an answer and counterclaim admitting the allegation as to residence. At the hearing the attorneys advised the judge that the divorce would not be contested. The court was advised that the issues to be decided were the division of the parties’ property, alimony, and child support. After taking extensive testimony on these issues, the chancellor awarded a divorce to the appellant, Mrs. Araneda. The chancellor also awarded her custody of the parties’ two children and directed Mr. Araneda to pay $485.00 per month as child support. Mrs. Araneda now appeals arguing that the trial court erred in not awarding her alimony, and in finding that there were no significant marital assets. She also contends that the trial court “lacked jurisdiction” to grant her a divorce. The majority agrees with the argument that the trial court lacked jurisdiction and remands the case for further proceedings. I would hold that appellant is estopped to raise this issue and would reach the merits of her other contentions. I cannot deny that the majority opinion comports with a literal reading of the supreme court’s decision in Hingle v. Hingle, 264 Ark. 442, 572 S.W.2d 395 (1978). The court in Hingle said, “The question of residency is jurisdictional and may be raised at any stage of the divorce proceeding.” The primary distinction between Hingle and the case at bar is that here appellant attacks the validity of the decree of divorce that she herself obtained. It may be helpful to determine what kind of jurisdiction it is we are talking about. It is not subject matter jurisdiction — chancery courts generally have jurisdiction to decide divorce cases. See generally Banning v. State, 22 Ark. App. 144, 737 S.W.2d 167 (1987). An action for divorce is in the nature of a proceeding in rem or, more accurately, a proceeding quasi in rem. 24 Am. Jur. 2d Divorce and Separation § 7 (1983). The res — or thing — on which the judgment operates is the marital status of the parties. Id. The satisfaction of statutory residence requirement is essential to the court’s jurisdiction over the marital status of the parties. See generally 24 Am. Jur. 2d Divorce and Separation § 238 (1983). By statute, corroboration of proof of residence may not be waived. Ark. Code Ann. § 9-12-306 (Repl. 1993). The question, however, is not one of waiver but rather estop-pel. In the case at bar Mrs. Araneda brought this action, put on the proof that she now claims was defective, obtained the decree of divorce, and has subsequently accepted its benefits. She is in no position to attack its validity now. In Crain v. Foster, 230 Ark. 190, 322 S.W.2d 443 (1959), the supreme court said that one who accepts the benefit of a decree is estopped to deny its validity. See also Anderson v. Anderson, 223 Ark. 571, 267 S.W.2d 316 (1954); Smith v. Smith, 272 Ark. 199, 612 S.W.2d 736 (1981); Tennessee v. Barton, 210 Ark. 816, 198 S.W.2d 512 (1946). One who shares in the fruits or benefits of a judgment or decree is estopped to challenge its validity, even where there is a want of jurisdiction of the subject matter. Mason v. Urban Renewal, 245 Ark. 837, 434 S.W.2d 614 (1968). See also Rader v. Payne, 188 Ark. 899, 68 S.W.2d 457 (1934). The fact that some of these cases involve collateral attacks rather than direct appeals should not be determinative. Anderson, supra, was a collateral attack but the court said, in dicta, that the principle would apply in a direct appeal from the judgment. In the case at bar the decree rendered by the chancellor may well be “void” under traditional doctrine, but Mrs. Araneda is estopped, by her own actions and her acceptance of the benefits of the decree, from making the argument. I respectfully dissent. Mayfield, J., joins.